June 30, Division of Corporation Finance Securities & Exchange Commission Mail Stop Washington, DC 20549 Attn:Pamela Long, Assistant Director Re: Caprius, Inc. Registration Statement (No. 333-148792) Ladies and Gentlemen: We are simultaneously filing Pre-Effective Amendment No. 2 on Form S-1 (the “Amendment”) to the above-captioned Registration Statement through the EDGAR system. Our detailed responses to the comments in your Comment Letter of May 12, 2008 are set forth below.The paragraphs of this letter are keyed to the numbered paragraphs in the Comment Letter to facilitate your review.Attached is a copy of the Comment Letter to use in referencing the comments.In addition, we have filed a marked copy of the Amendment showing the changes from the previously submitted Form S-1 Pre-Effective Amendment No. 1. General 1.We request that in the staff’s further evaluation of our responses to this comment the staff take into consideration the points discussed in the telephone call of May 29, 2008 among Pam Long and Brigitte Lippmann of the SEC staff, Jack Hogoboom and the undersigned, and the background documents furnished by Mr.
